Seevers, J.
But for an amendment to the statute, Abbott v. Sartori, 57 Iowa, 656, would control the decision in this case. The facts in each are precisely the same, and it may well be presumed that the circuit court thought that case was decisive of this. The duty of the person holding a permit to make a return in writing is prescribed by section 1537 of the Code. It has not been amended, but remains in force in the precise form it did when the cited case was decided. By reference to that case it will be found that the statute then in force provided that for a failure “to make the monthly return, as herein provided” the person holding the permit became liable to the statutory penalty. It was thought by the court that the statute was directory, and that for a failure to make a return on the designated day the defendant was not *383liable for tbe statutory penalty. The statute under consideration in that case has been amended, and it now provides that the return must be made on a named day, or “ within five days thereafter/” and the question to be determined is whether this statute should be regarded as directory or mandatory.-
For the purpose of determining the legislative intent, and the proper construction to be given to an amendment to a statute, it is proper to take into consideration the prior statute, and the construction thereof adopted by the courts, and, from a consideration of the latest expression of the legislative will, determine the construction that should be adopted. In view of the decision of this court, the words “ within five days thereafter” are quite significant, and are entitled to great consideration. It must be presumed they were incorporated into the statute for some purposed Now, what was that purpose? Clearly, we think, that the return must be made on the named day, or within five days thereafter. It must be assumed that the general assembly is conversant with the decisions of this court, at least as to the construction of statutes. This being so, it may be further assumed that the general assembly, by the use of the additional words, sought to change the rule that had been adopted by this court. But, be this as it may, we are clearly of the opinion, in view of the change in the statute, that it should now be regarded as mandatory, and therefore the circuit court erred in sustaining the demurrer.
Reversed.